DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 12, and 14-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (20180275278).
Referring to claims 1, 17, and 21, Yamada shows a sensor system, and corresponding method, comprising:
at least one time-of-flight (ToF) sensor configured to receive light from a scene (see figure 1 Ref 11); at least one light source configured to emit a structured light pattern (see figure 1 Ref 130 also see figure 4); and a controller that carries out operations (see figure 1 Ref 180), the operations comprising:
causing the at least one light source to illuminate at least a portion of the scene with the structured light pattern (see figure 9 note Ref S912-S914 also look to the flow chart for the light source projection unit that begins projecting light when they vertical synchronization signal is received in figure 10 Ref S922 and S923); and


Referring to claim 3, Yamada shows the structured light pattern comprises at least one of: a predetermined spatial distribution of light, a predetermined temporal distribution of light, or a predetermined spectral distribution of light (see paragraph 170-171).
Referring to claim 4, Yamada shows the structured light pattern comprises a plurality of light beams, wherein the plurality of light beams is adjusted in at least one of a point-wise or scanning fashion (see paragraph 54).
Referring to claim 5, Yamada shows the structured light pattern comprises at least one of: a predetermined light pulse repetition rate, a predetermined light pulse duration, a predetermined light pulse intensity, or a predetermined light pulse duty cycle (see figure 6 note the pulsed light from the light source).
Referring to claim 6, Yamada shows the at least one light source comprises at least one of: a laser diode, a light-emitting diode, a plasma light source, a strobe light, a solid-state laser, or a fiber laser (see paragraph 53).
Referring to claims 7 and 19, Yamada shows the operations further comprise selecting a desired structured light pattern from among a plurality of possible structured light patterns, wherein causing the at least one light source to illuminate at least a portion of the scene with the structured light pattern comprises illuminating the portion of the scene according to the desired structured light pattern (see the pattern projected 
Referring to claims 11 and 18, Yamada shows the operations further comprise determining at least one inference about the scene based on the depth map of the scene (see paragraph 141-142 note inference about objects surrounding the vehicle are determined).
Referring to claim 12, Yamada shows the at least one inference comprises information about objects in an environment of a vehicle or an operating context of the vehicle (see paragraph 141-142).
Referring to claim 14, Yamada shows a system comprising:
a plurality of sensor systems configured to be coupled to a vehicle, wherein each sensor system comprises (see figure 18 Ref 12101-12104):
at least one time-of-flight (ToF) sensor configured to receive light from a scene (see figure 1 Ref 11); at least one light source configured to emit a structured light pattern (see figure 1 Ref 130 also see figure 4); and a controller that carries out operations (see figure 1 Ref 180), the operations comprising:
causing the at least one light source to illuminate at least a portion of the scene with the structured light pattern (see figure 9 note Ref S912-S914 also look to the flow chart for the light source projection unit that begins projecting light when they vertical synchronization signal is received in figure 10 Ref S922 and S923); and


Referring to claim 15, Yamada shows the operations further comprise determining a high-resolution depth map of the scene based on the depth map of the scene and the image of the scene (see the operation of the depth synthesizing unit is to combine depth images from multiple measurements to create high resolution depth map as shown in figure 8 also see paragraph 85-86).
Referring to claim 16, Yamada shows at least one of the sensor systems comprises at least one ToF sensor and at least one imaging sensor in a common housing (see figure 18 Ref 12101).
Referring to claim 20, Yamada shows comprising adjusting the structured light pattern based on an amount of ambient light or a time of day (see paragraph 45).
Referring to claim 22, Yamada shows comparing the prior information to the depth map of the scene; and based on the comparison, determine a localized position of a vehicle (see paragraph 141-142).
Referring to claim 23, Yamada shows comparing the prior information to the depth map of the scene; and
based on the comparison, determine a calibration condition of the ToF sensor (see paragraph 80-82).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (20180275278) in view of Nash (20190339364).
Referring to claim 2, Yamada shows a TOF sensor however fails to specifically teach the at least one TOF sensor comprises a plurality of complementary metal-oxide semiconductor (CMOS) or charge-coupled device (CCD) photosensitive elements.  
Nash shows a similar device that includes a TOF sensor that detects a depth map based on a structured light projection (see figure 1), Nash also teaches the use of a TOF sensor that comprises a plurality of CMOS or CCD elements (see paragraph 47).  It would have been obvious to include the CMOS or CCD elements as shown by Nash because this allows the system to determine the magnitude of the returned signal and compare that to a threshold as taught by Nash in paragraph 47.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (20180275278).
Referring to claim 8, Yamada shows an imaging sensor, wherein the imaging sensor comprises a plurality of photosensitive elements, wherein the plurality of photosensitive elements comprises photosensitive elements (see figure 1 Ref 12), wherein the operations further comprise causing the imaging sensor to provide 
Referring to claim 9, Yamada shows the operations further comprise determining a high-resolution depth map of the scene based on the depth map of the scene and the image of the scene (note the operation of the depth synthesizing unit is to combine depth images from multiple measurements to create high resolution depth map as shown in figure 8 also see paragraph 85-86).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (20180275278) in view of Pfister (20150042765).
Referring to claim 10, Yamada fails to specifically show but Pfister shows at least one ToF sensor, the imaging sensor, and the at least one light source are coupled to a common substrate (see figure 5).  It would have been obvious to include a common substrate because this allows for a compact design and is well known and adds no new or unexpected results.  
Claims 12, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (20180275278) in view of Frandberg (EP3223188).
Referring to claim 12, Yamada fails to specifically show but Frandberg shows the controller comprises at least one deep neural network, wherein the determining the at least one inference is performed by the at least one deep neural network (see paragraph 40).  It would have been obvious to include the deep neural network as 
Referring to claim 24, Yamada fails to show but Frandberg shows projecting the prior information into or onto the depth map of the scene; and based on the projection, determine a localized position of a vehicle (see paragraph 41-43).  It would have been obvious to include the localized position of a vehicle as shown by Frandberg because this allows the device to determine the localized position of target objects to allow for collision avoidance. 
Referring to claim 25, Yamada fails to show but Frandberg shows determining a background portion of the prior information; and
subtracting or ignoring at least a portion of the depth map of the scene corresponding to the background portion (see paragraph 41-43).  It would have been obvious to include the subtraction of background in pictures because this allows the device to highlight potential threats in a collision avoidance protocol. 
 Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (20180275278) in view of Coleman (10816939).
Referring to claim 26, Yamada fails to show but Coleman shows determining at least one retroreflective object based on the prior information; and
while scanning a portion of the scene corresponding to the at least one retroreflective object, adjusting at least one operating parameter of the ToF sensor or the at least one light source (see column 64 lines 10-20).  It would have been obvious to include the adjustment based on a retroreflective target to correct for glare received by a retroreflective target as taught by Coleman.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645